              Case 1:20-cv-22051-JEM Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017    1-1 COVER
                                           CIVIL  Entered SHEET
                                                          on FLSD Docket 05/15/2020 Page 1 of 3
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS SISVEL INTERNATIONAL S.A., and SISVEL                                                      DEFENDANTS HMD America, Inc. and HMD Global OY
                      S.p.A.

   (b) County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant             Miami-Dade County, FL
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:                      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                            THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
   Jorge Espinosa, Esq., GRAY | ROBINSON, P.A., 333 S.E. 2nd Ave.,
   Suite 300, Miami, FL 33131, Tel: 305-416-6880
(d) Check County Where Action Arose:                MIAMI- DADE        MONROE         BROWARD           PALM BEACH        MARTIN    ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                             (For Diversity Cases Only)                                        and One Box for Defendant)
    1    U.S. Government                  3                 Federal Question                                                          PTF        DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                            Citizen of This State           1           1     Incorporated or Principal Place          4      4
                                                                                                                                                          of Business In This State

    2    U.S. Government                  4                    Diversity                                Citizen of Another State            2         2   Incorporated and Principal Place          5       5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                        Citizen or Subject of a             3         3   Foreign Nation                            6       6
                                                                                                          Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                                 Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                       FORFEITURE/PENALTY                      BANKRUPTCY                         OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                PERSONAL INJURY                     625 Drug Related Seizure             422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                            310 Airplane                   365 Personal Injury -                   of Property 21 USC 881           423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product               Product Liability               690 Other                                28 USC 157                       3729 (a))
  140 Negotiable Instrument                  Liability                 367 Health Care/                                                                                            400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &               Pharmaceutical                                                        PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment              Slander                       Personal Injury                                                      820 Copyrights                     430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’             Product Liability                                                    830 Patent                         450 Commerce
  152 Recovery of Defaulted                  Liability                 368 Asbestos Personal                                                    835 Patent – Abbreviated           460 Deportation
                                                                                                                                                New Drug Application
      Student Loans                     340 Marine                         Injury Product                                                       840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)                  345 Marine Product                 Liability                                LABOR                         SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                    710 Fair Labor Standards             861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle              370 Other Fraud                         Act                              862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle              371 Truth in Lending                720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                        Product Liability          380 Other Personal                  740 Railway Labor Act                864 SSID Title XVI                 Exchange
  195 Contract Product Liability        360 Other Personal                 Property Damage                 751 Family and Medical               865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                             Injury                     385 Property Damage                     Leave Act                                                           891 Agricultural Acts
                                        362 Personal Injury -              Product Liability               790 Other Labor Litigation                                              893 Environmental Matters
                                            Med. Malpractice                                               791 Empl. Ret. Inc.                                                     895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS               PRISONER PETITIONS                       Security Act                      FEDERAL TAX SUITS                 Act
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                                                          870 Taxes (U.S. Plaintiff          896 Arbitration
    220 Foreclosure                     441 Voting                      463 Alien Detainee                                                          or Defendant)                  899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                   871 IRS—Third Party 26             Act/Review or Appeal of
                                                                        Sentence                                                                USC 7609
    240 Torts to Land                   443 Housing/                       Other:                                                                                                  Agency Decision
                                        Accommodations
    245 Tort Product Liability          445 Amer. w/Disabilities -      530 General                            IMMIGRATION                                                         950 Constitutionality of State
                                                                                                                                                                                   Statutes
    290 All Other Real Property             Employment                  535 Death Penalty                  462 Naturalization Application
                                        446 Amer. w/Disabilities -      540 Mandamus & Other               465 Other Immigration
                                            Other                       550 Civil Rights                       Actions
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee –
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
    1    Original          2 Removed         3 Re-filed         4 Reinstated           5   Transferred from              6 Multidistrict         7 Appeal to               8 Multidistrict
         Proceeding          from State        (See VI            or                       another district              Litigation
                                                                                                                                                   District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                               Appellate Court
                             Court             below)             Reopened                 (specify)                     Transfer
                                                                                                                                                   from Magistrate           – Direct
                                                                                                                                                   Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case                 YES         NO             b) Related Cases           YES           NO
RE-FILED CASE(S)                                          JUDGE:                                                                                    DOCKET NUMBER: See               attachment
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 35 U.S.C. § 1 et seq.; Patent Infringement
                                          LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                           DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                    JURY DEMAND:                      Yes          No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
         May 15, 2020
                                                                              /s/Jorge Espinosa/
FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                    IFP                     JUDGE                                           MAG JUDGE

                                                                Save As...                      Print                       Reset
Case 1:20-cv-22051-JEM Document 1-1 Entered on FLSD Docket 05/15/2020 Page 2 of 3



                             CIVIL COVER SHEET ATTACHMENT

  Related Cases (Including Present Action)

   Jurisdiction   Date Filed   Case Name                                 Case Number

   D. Del.        06/20/19     Sisvel International S.A. and 3G      1:19-cv-01140-MN
                               Licensing S.A. v. AnyData Corporation
   D. Del.        06/20/19     Sisvel International S.A. v. Blu          1:19-cv-01141-MN
                               Products, Inc.
   D. Del.        06/20/19     Sisvel International S.A. and 3G          1:19-cv-01142-MN
                               Licensing S.A. v. Cradlepoint, Inc.
   D. Del.        06/20/19     Sisvel International S.A. and 3G          1:19-cv-01143-MN
                               Licensing S.A. v. Honeywell
                               International, Inc.
   D. Del.        06/20/19     Sisvel International S.A. and 3G          1:19-cv-01144-MN
                               Licensing S.A. v. Verifone Systems,
                               Inc.
   D. Del.        06/20/19     Sisvel International S.A. and 3G          1:19-cv-01145-MN
                               Licensing S.A. v. Xirgo Technologies,
                               LLC
   D. Del.        07/01/19     Sisvel International S.A. and 3G          1:19-cv-01247-LPS
                               Licensing S.A. v. Dell, Inc.
   D. Del.        12/17/19     Sisvel International S.A. and 3G          1:19-cv-02288-MN
                               Licensing S.A. v. Tesla, Inc.
   D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. Cradlepoint,
                               Inc.
   D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. Dell, Inc.
   D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. Honeywell
                               International, Inc.
   D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. OnePlus
                               Technology (Shenzhen) Co., Ltd.
   D. Del.        05/15/20     3G Licensing S.A. and Sisvel S.p.A. v.    Filed concurrently
                               TCL Communication Technology
                               Holdings Limited, TCT Mobile
                               International Limited, TCT Mobile,


                                                 1
Case 1:20-cv-22051-JEM Document 1-1 Entered on FLSD Docket 05/15/2020 Page 3 of 3



   Jurisdiction   Date Filed   Case Name                                 Case Number

                               Inc., TCT Mobile (US) Inc., and TCT
                               Mobile (US) Holdings Inc.

   D. Del.        05/15/20     Sisvel International S.A., 3G             Filed concurrently
                               Licensing S.A., and Sisvel S.p.A. v
                               Wiko SAS, Wiko USA, Inc.

   D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. Tesla, Inc.
   D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. Verifone,
                               Inc.
   D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. Xirgo
                               Technologies, LLC
   NDTX           07/15/19     Sisvel International S.A. and 3G          3:19-cv-01694-N
                               Licensing S.A. v. ZTE (USA), Inc. and
                               ZTE Corporation
   NDTX           05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. ZTE (USA),
                               Inc. and ZTE Corporation
   SDFL           Transferred Sisvel International S.A. v. Blu           1:20-cv-20813-RNS
                              Products, Inc.
   SDFL           05/15/20     Sisvel International S.A. and Sisvel      Filed concurrently
                               S.p.A v. Blu Products, Inc.
   SDFL           05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. HMD
                               America, Inc. and HMD Global Oy
   SDFL           05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                               S.A., and Sisvel S.p.A. v. Noetic, Inc.
                               and Sun Cupid Technology (HK) Ltd.




                                                 2
